SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of December 23, 2010 Commission File Number 001-14978 SMITH & NEPHEW plc (Registrant's name) 15 Adam Street London, England WC2N 6LA (Address of registrant's principal executive offices) [Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F.] Form 20-F X Form 40-F [Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1).] Yes No X [Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7).] Yes No X [Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing information to the Commission pursuant to Rule 12g3-2 (b) under the Securities Exchange Act of 1934.] Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2 (b) : 82- n/a. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Smith & Nephew Plc (Registrant) Date: December 23, 2010 By: /s/ Susan Henderson Susan Henderson Company Secretary NOTIFICATION OF TRANSACTIONS OF DIRECTORS/PERSONS DISCHARGING MANAGERIAL REPONSIBILITY AND CONNECTED PERSONS SMITH & NEPHEW PLC 23 December 2010 Smith & Nephew plc was notified on 22 December 2010 that the following person discharging managerial responsibilities ("PDMR") exercised an option as follows: Name of Director / PDMR: Charles Pendle Exercise Date: 21 December 2010 Plan Smith & Nephew 2napproved Share Plan Number of ordinary shares purchased under option Option price per ordinary share 418p No. of ordinary shares disposed of following exercise: Sale price per ordinary share 658.5p Total holding following notification: Notes i. The total percentage holding following notification is less than 0.01%. ii. The transactions took place in London, UK. iii. This announcement is made in accordance with the requirements of DTR 3.1.2 R. Gemma Parsons Deputy Company Secretary Smith & Nephew plc Tel:
